 REHABILITATION NURSING SPECIALISTSRehabilitation Nursing Specialisits and Associates,Incorporated and United Service Employees,Local 616, Service Employees InternationalUnion, AFL-CIO. Case 32-CA-4021April 13, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on October 29, 1981, andamended November 19, 1981, by United ServiceEmployees, Local 616, Service Employees Interna-tional Union, AFL-CIO, herein called the Union,and duly served on Rehabilitation Nursing Special-ists and Associates, Incorporated, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 32, issued a complaint on November 30,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 9,1981, following a Board election in Case 32-RC-1322, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in a certain unit found appropri-ate;' and that, commencing on or about October21, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Decem-ber 10, 1981, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On December 29, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 7,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceeding,Case 32-RC-1322, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystrems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Ca v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Folleft Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 23thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentdenies the conclusion that Respondent is an em-ployer engaged in interstate commerce. It alsodenies that (a) the complaint unit is appropriate, (b)the Union was certified as the exclusive collective-bargaining representative of the employees in saidunit in Case 32-RC-1322, (c) pursuant to Section9(a) of the Act, since July 15, 1981, the Union hasbeen the collective-bargaining representative of theemployees in that unit, and (d) its conduct has vio-lated Section 8(a)(5) and (1) of the Act. Respond-ent's answer also contains an affirmative defensethat the Certification of Representative issued inCase 32-RC-1322 is defective because it is basedon an erroneous denial of its objections to conductaffecting the election in Case 32-RC-1322. In itsresponse to the Notice To Show Cause, Respond-ent reiterates the affirmative defense proffered in itsanswer. The General Counsel asserts that Respond-ent seeks to relitigate issues that were raised anddecided in the representation case. We agree withthe General Counsel.Although Respondent's answer denies the Gen-eral Counsel's allegation that it is an employer en-gaged in interstate commerce, it admits it is en-gaged in the business of providing rehabilitationand other health care services, and in the last fiscalyear ending June 30, 1980, derived revenues inexcess of $100,000, approximately $90,000 of whichwas received from the Federal Governmentthrough the Medicare program. Our review of therecord, including the record in Case 32-RC-1322,shows that the Board considered and rejected Re-spondent's arguments in support of its contentionthat it is not an employer engaged in interstatecommerce. Further, notwithstanding Respondent'sother denials delineated above, our review of therecord shows that the Union filed a petition underSection 9(c) of the National Labor Relations Act,as amended, seeking to represent certain of Re-spondent's employees, at its place of business inOakland, California. On April 22, 1981, the Re-gional Director for Region 32 of the NationalLabor Relations Board issued a Decision and Di-rection of Election in Case 32-RC-1322, in whichhe directed elections be conducted in three units,147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits A, B, and C. Respondent filed with the Boarda request for review of the Decision and Directionof Election, which the Board denied on May 27,1981. The elections were held on May 21, 1981,and the ballots were impounded (pending theBoard's decision on the Respondent's request forreview.) Subsequently, the ballots were opened,counted, and tallied. The tally of ballots shows thatin unit A, consisting of approximately 15 eligibleprofessional employees, 8 cast ballots for inclusionand 6 against inclusion with the nonprofessionalemployees in unit B for a single unit for purposesof collective bargaining. In unit A, there was onechallenged ballot which was not determinative ofthe election results. The tally of ballots for units Aand B together2shows that, of approximately 21eligible voters, I 11 cast ballots for, and 8 cast ballotsagainst, representation by the Union. There weretwo challenged ballots which were not determina-tive of the election results. The tally of ballots forunit C, Respondent's office clerical employees,shows that, of approximately three eligible voters,one cast a ballot for, and two cast ballots against,representation by the Union. There were no chal-lenged ballots.On June 9, 1981, Respondent filed timely objec-tions to conduct affecting the results of the electionin Case 32-RC-1322. On July 15, 1981, followingan investigation of Respondent's objections, the Re-gional Director issued a Report on Objections(overruling the objections) and Certification ofRepresentative (with respect to unit A and B) andCertification of Results of Election (with respect tounit C). On July 27, 1981, Respondent filed withthe Board exceptions to the Regional Director'sReport on Objections and Certification of Repre-sentative and Certification of Results of Election.On October 9, 1981, the Board issued its Decisionand Certification of Representative and Certifica-tion of Results, in which it adopted the RegionalDirector's recommended disposition of Respond-ent's objections, certified the Union as the exclu-sive collective-bargaining representative of Re-spondent's employees in unit A and B, and certifiedthe results of the election in unit C. Commencingon or about October 15, 1981, and continuingthereafter, the Union requested that Respondentmeet with it as the exclusive representative of theemployees in unit A and B for the purpose of bar-gaining collectively with respect to rates of pay,' As combined, the appropriate unit is: All full-time and regular part-time home health aides, registered nurses, public health nurses. rehabilita-tion nursing specialists, speech therapists, medical social workers, occupa-tional therapists, and physical therapists, including contractors, and em-ployed by the Employer out of its 2929 Summit Street, Oakland, Califor-nia facility, excluding office clerical employees, guards and supervisors asdefined in the Act. Hereafter, this unit is at times referred to as unit Aand B.wages, hours of employment, and other terms andconditions of employment. Commencing on orabout October 21, 1981, Respondent failed and re-fused, and continues to fail and refuse, to recognizeor bargain with the Union as the exclusive repre-sentative of the employees in unit A and B.It thus appears that Respondent is attempting toraise issues that were raised in the underlying rep-resentation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation, with aplace of business in Oakland, California, is a non-profit, charitable organization which provides spe-cialized rehabilitation and other health care serv-ices for patients in their own homes. During thelast fiscal year ending June 30, 1980, Respondentderived revenues in excess of $100,000, approxi-mately $90,000 of which was received from theFederal Government through the Medicare pro-gram.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Service Employees, Local 616, ServiceEmployees International Union, AFL-CIO, is a' See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).148 REHABILITATION NURSING SPECIALISTSlabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time home healthaides, registered nurses, public health nurses,rehabilitation nursing specialists, speech thera-pists, medical social workers, occupationaltherapists and physical therapists, includingcontractors, and employed by the Employerout of its 2929 Summit Street, Oakland, Cali-fornia facility; excluding office clerical em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn May 21, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 32, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 9, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 15, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 21, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceand at all times thereafter, refused to bargain col-lectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Rehabilitation Nursing Specialists and Asso-ciates, Incorporated, is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. United Service Employees, Local 616, ServiceEmployees International Union, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time homehealth aides, registered nurses, public health nurses,rehabilitation nursing specialists, speech therapists,medical social workers, occupational therapists andphysical therapists, including contractors, and em-ployed by the Employer out of its 2929 SummitStreet, Oakland, California facility; excluding officeclerical employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since October 9, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 21, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rehabilitation Nursing Specialists and Associates,Incorporated, Oakland, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United ServiceEmployees, Local 616, Service Employees Interna-tional Union, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-time home healthaides, registered nurses, public health nurses,rehabilitation nursing specialists, speech thera-pists, medical social workers, occupationaltherapists and physical therapists, includingcontractors, and employed by the Employerout of its 2929 Summit Street, Oakland, Cali-fornia facility; excluding office clerical em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at 2929 Summit Street, Oakland, Califor-nia, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided bythe Regional Director for Region 32, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Service Employees, Local 616,Service Employees International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understanding150 REHABILITATION NURSING SPECIALISTSis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time homehealth aides, registered nurses, public healthnurses, rehabilitation nursing specialists,speech therapists, medical social workers,occupational therapists and physical thera-pists, including contractors, and employedby the Employer out of its 2929 SummitStreet, Oakland, California facility; exclud-ing office clerical employees, guards and su-pervisors as defined in the Act.REHABILITATION NURSING SPECIAL-ISTS AND ASSOCIATES, INCORPORAT-ED151